Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart Shapley on 5/3/2022.
The application has been amended as follows: 

12. (Currently Amended) A method of manufacturing an electronic device, the method comprising:
providing an aluminum alloy substrate containing 90.0 to 99.8 wt% aluminum (Al);
forming an anodized layer containing an aluminum oxide (Al2O3) on a surface of the aluminum alloy substrate;
forming a plurality of first channels extending from at least a portion of a surface of the anodized layer to the aluminum alloy substrate in a first direction substantially vertical thereto;
forming a plurality of holes including a first hole and a second hole at at least one position where at least one channel of the plurality of first channels meets a non-aluminum compound by dissolving the non-aluminum compound; 
forming a second channel extending from at least one hole of the plurality of holes toward the aluminum alloy substrate in a second direction different from the first direction and a third channel extending toward the aluminum alloy substrate in a third direction different from the first direction and the second direction; and
forming a housing configured to form at least a portion of an outer surface of the electronic device using the aluminum alloy substrate having the anodized layer having the first channels, the second channel and the third channel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Tatebe et al., U.S. Patent App. Pub. No. 2015/0090598 A1, is the closest prior art of record. Tatebe teaches holes and branched conduits. Tatebe fig. 2D. However, Tatebe and the prior art of record do not teach second and third conduits emanating from the holes nor teach that the first channels extend from the surface. Id.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HO-SUNG CHUNG/Examiner, Art Unit 1794                                                                                                                                      
/HARRY D WILKINS III/Primary Examiner, Art Unit 1794